                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00441-NYW

HI-TECH PAINTLESS DENT REPAIR, INC., an Illinois Corporation,

       Plaintiff,

v.

ERGASH AKHATOV, an individual, and
SEMURG DENT REMOVAL INC., a Colorado corporation

       Defendants.

______________________________________________________________________________

         RESPONSE TO PLAINTIFF’S MOTION FOR ATTORNEY’S FEES
______________________________________________________________________________


       Defendants Ergash Akhatov and Semurg Dent Removal, through counsel, file this

Response to Plaintiff’s Motion for Attorney’s Fees.

       On April 12, 2019, this Court ordered that “Plaintiff's request for costs, expenses, and

attorneys' fees resulting from improper removal is likewise GRANTED.” Plaintiff has

responded with an unreasonable and excessive request for attorney’s fees.

       “The initial estimate of a reasonable attorney’s fee is properly calculated by multiplying

the number of hours reasonably expended on the litigation times a reasonable hourly rate.”

Hensley v. Eckerhart, 461 U.S. 424, 423 (1983). “Counsel for the prevailing party should make

a good faith effort to exclude from a fee request hours that are excessive, redundant, or otherwise

unnecessary, just as a lawyer in private practice ethically is obligated to exclude such hours from

his fee submission.” Id. Per the Tenth Circuit, “[a] court will generally determine what fee is

reasonable by first calculating the lodestar- the total number of hours reasonably expended
multiplied by a reasonable hourly rate- and then adjust the lodestar upward or downward to

account for the particularities of the suit and its outcome.” Phelps v. Hamilton, 120 F.3d 1126,

1131 (10th Cir. 1997).

        In this case, Plaintiff has violated both of these precepts set down by the U.S. Supreme

Court. The hourly rate applied is unreasonable, and the number of hours claimed to have been

expended by Plaintiff’s counsel is unreasonable. In addition, Plaintiff includes many categories

of expenses that are inapplicable to the Court’s order. Finally, the award should be adjusted

downward because of the base simplicity of the Motion to Remand and its argument.



                                           ARGUMENT

   I.      Unreasonable hourly rate

        The hourly rate claimed in Plaintiff’s Motion and Exhibits is unreasonable. Four

individuals worked on the proceedings: Samuel Scheurich, Keenan Jones, Darren Kaplan, and

Nicole Chapman.

        Plaintiff “bears the burden of showing that the requested rates are in line with those

prevailing in the community.” Ellis v. Univ. of Kansas Med. Ctr., 163 F.3d 1186, 1203 (10th Cir.

1998). To satisfy their burned, Plaintiff must “produce satisfactory evidence- in addition to the

attorney’s own affidavits – that the requested rates are in line with those prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience, and

reputation.” Blum v. Stephenson, 465 U.S. 886, 895 (1984).

        Not only has Plaintiff not provided said evidence, their rates are not in line with those in

the community. Mr. Scheurich and Mr. Jones have six years of experience each, and charge

above $300 each. Mr. Kaplan graduated from law school in May 2018 and was admitted to
practice in November 2018, and allegedly charges $275 per hour. Ms. Chapman, a paralegal,

charges $160 per hour (and it appears that many of her hours listed were spent doing

administrative and secretarial work rather than paralegal work that would justify her high rates).

These rates are excessive.



   II.      Inapplicable Categories of expenses

         The Court ordered Defendant to pay attorney’s fees “costs, expenses, and

attorneys' fees resulting from improper removal.” The Court’s statement itself eliminates some

of the categories of expenses claimed by Plaintiff’s counsel.

         Most egregiously, Plaintiff’s counsel claims 18.8 hours to draft their Motion for

Attorney’s Fees. First, their Motion for Attorney’s Fees is not resulting from the improper

removal alone and Defendant should not have to pay for their excessive amount of time drafting

this motion. Plaintiff’s counsel claims 18.8 hours on this Motion alone, out of a total of 52.2

hours. 19% of the fees requested are solely for producing a four page motion listing hours and

costs, including 16.6 hours charged by Ms. Chapman, presumably from printing off and adding

up entries from a billing software program. The hours spent on this Motion are not applicable to

the Court’s original order and are grossly inflated.

         Plaintiff’s claim expenses for a Motion to Dismiss, which was filed in the State case post-

remand, and which charges would have been incurred regardless of where the case was heard. In

addition, discussions of the case with their client occurred regardless of where the suit was being

heard.

         It appears from Mr. Jones’s declaration that Plaintiff’s counsel simply added up all the

hours from the moment the case was removed to the moment the case was remanded, coming up
with 52.2 hours (although they include 18.8 for their Motion for Attorney’s Fees that were billed

after the case was remanded). This method of calculating the hours “resulting from improper

removal” adds redundant and duplicate work that would have been performed regardless of the

forum of the case.



   III.      Unreasonable Hours Expended



          Plaintiff’s Motion is replete with examples of excessive hours. Plaintiff claims four

hours on “removal issues,” five point eight hours on “setting the scheduling conference,” the

Magistrate Election/Non-Election form(involving checking a box), and a generic, form proposed

scheduling order.

          Plaintiff claims that drafting a Motion for Remand that consisted of ten paragraphs of

factual and legal conclusions and cited four cases took fifteen point four hours. Both the

Plaintiff and the Court determined that the Defendant’s removal argument was without merit and

a simple issue and it beggars belief that it took this long to write a three page Motion to Remand.

          Plaintiff additionally claims that their Motion to Stay, two and a half pages with four

paragraphs in the Argument section and citing three cases, took four point seven hours. These

are extremely inflated billings and completely unreasonable.



   IV.       Simplicity of the Motion

          Responding to Defendant’s improper removal did not require incredibly experienced or

knowledgeable attorney’s that bill at a high rate. The removal was the result of a timing mistake

by Defendant and was quickly and summarily found improper by the Court with a CMF/ECF
text entry. This was not a complicated legal issue or anything novel that would require the

incredible amounts of briefing, research, and drafting that Plaintiff’s counsel claims to have

done.



                   V. Conclusion

        Based on all the facts and argument above, Plaintiff counsel’s request for attorney fees

should be reduced substantially. A reasonable number of hours for the minimal motions and

work performed by Plaintiff’s counsel is far less than the fifty-two point two hours claimed.

Many of those hours are inapplicable to the Court’s order and are excessive as stated above. In

addition, the hourly rate, especially for Mr. Kaplan’s work in his fourth month as an attorney and

Ms. Chapman’s mostly secretarial tasks is excessive. The involvement of senior attorneys

charging high fees for such a simple procedure is also excessive. Finally, the total amount

should be adjusted downward because of the simplicity of the legal issue at hand.

        The amount of fees ultimately awarded to Plaintiff’s counsel should also be reduced by

the time that it took Defendant’s counsel to draft this response. It is unconscionable that

Plaintiff’s counsel submitted such an inflated attorney fees request, requiring Defendant’s

counsel to respond in an attempt to stop this attempted fraud on the Court.



                                                Respectfully submitted,

                                                /s/ Tyler Jeffery
                                                Tyler Jeffery, Esq., Atty. Reg. #: 48460
                                                Kishinevsky & Raykin, Attorneys at Law
                                                2851 South Parker Road, Suite 150
                                                Aurora, CO 80014
                                                Telephone: (720) 748-8888
                                                E-mail: tyler@coloradolawteam.com
                                                Attorney for Defendants
/s/ Igor Raykin
Tyler Jeffery, Esq., Atty. Reg. #: 43081
Kishinevsky & Raykin, Attorneys at Law
2851 South Parker Road, Suite 150
Aurora, CO 80014
Telephone: (720) 748-8888
E-mail: igor@coloradolawteam.com
Attorney for Defendants
                             CERTIFICATE OF SERVICE
I certify that on May 30, 2019, a true and accurate copy of this RESPONSE TO PLAINTIFF’S
MOTION FOR ATTORNEY’S FEES was served through CMF/ECF to all parties entered on
the case, including:

Robert Hoban
Keenan Jones
Darren Kaplan
Hoban Law Group
730 17th St, Suite 420
Denver, CO 80202
bob@hoban.law
keenan@hoban.law
darren.kaplan@hoban.law

                                                                          /s/Tyler Jeffery
                                                                             Tyler Jeffery
